NOT DESIGNATED FOR PUBLICATION

                                          No. 121,672

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                    LYLE EUGENE GULICK,
                                         Appellant.

                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed May 1, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: Lyle Gulick received probation following his convictions for
aggravated assault and criminal damage to property. Eight months later, he admitted to
violating his probation conditions by testing positive for drug use. He served a 72-hour
jail sanction for that violation and had his probation extended. He admitted to another
violation about five months later, this time for possessing a firearm and ammunition. At
that point, the judge revoked Gulick's probation and ordered him to serve his underlying
24-month prison sentence.


       On appeal, Gulick argues that the district court abused its discretion by revoking
probation and imposing his underlying prison sentence rather than giving him sanctions


                                                 1
and another chance at probation. Before we consider that claim, we must first review the
rules that apply.


       A district court's decision to revoke probation must be based on a factual finding
that the defendant violated a condition of probation. Once a violation has been
established, the decision to revoke probation is within the discretion of the district court.
State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008); see State v. Graham, 272
Kan. 2, 4, 30 P.3d 310 (2001). That discretion can be limited under the statute governing
probation revocation, K.S.A. 2018 Supp. 22-3716(b)-(c). We note that the Kansas
Legislature recently amended it, see L. 2019, ch. 59, § 10, effective July 1, 2019. That
was a few months after Gulick's violations, though, and neither party suggests that the
new version of the statute applies here.


       Under the earlier statute, the district court had to impose intermediate sanctions
before ordering the defendant to serve the underlying prison term. K.S.A. 2018 Supp. 22-
3716(b)-(c). But no sanctions were required if the defendant committed a new crime
while on probation. K.S.A. 2018 Supp. 22-3716(c)(8)(A). In that case, the court could
revoke probation and impose the underlying prison sentence.


       Gulick admitted that he committed a new crime—possession of a firearm and
ammunition by a felon—while on probation. So the district court didn't have to impose
any intermediate sanctions, and we review its decision to revoke Gulick's probation for
abuse of discretion. Unless the district court has made a legal or factual error (and that's
not claimed here), we may find an abuse of discretion only when no reasonable person
would agree with the district court's decision. State v. Jones, 306 Kan. 948, Syl. ¶ 7, 398
P.3d 856 (2017).


       We find nothing unreasonable about the district court's decision to revoke Gulick's
probation. The district court had given Gulick a second chance at probation after a

                                              2
previous violation for drug use. When Gulick violated probation again, this time for
committing new crimes, a reasonable person could agree with the district court that he
was not taking his second chance seriously and wasn't a good candidate for continued
probation. So we find no abuse of discretion in the district court's decision to revoke
Gulick's probation and impose his underlying prison sentence.


       On Gulick's motion, we accepted this appeal for summary disposition under
K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019 Kan. S.
Ct. R. 47). We have reviewed the record available to the sentencing court, and we find no
error in its decision to revoke Gulick's probation.


       We affirm the district court's judgment.




                                              3